CHAMBERS, Circuit Judge.
The judgment herein of the United States District Court for the District of Alaska, the constitutional court established on or about February 20, 1960, after the termination of the life of the interim court (manned by federal personnel) which functioned in the state after statehood, is vacated.
No federal question is involved and diversity of citizenship was erroneously assumed to exist, but this cannot be because domestic states of the Union have never been regarded as citizens.
The case is remanded to the United States District Court for the District of Alaska. It may be assumed that a court always has jurisdiction to keep house and control of its records. The parties appear to be agreeable that the district court transfer the case to the Superior Court for the State of Alaska. If the district court should choose to transfer the case to the state judicial system, questions of jurisdiction, if any, would be for the state side of the street and not the federal in view of the posture of the case.